Case 3:15-cv-02287-BAS-NLS Document 207 Filed 01/13/21 PageID.8501 Page 1 of 1




  1

  2

  3

  4

  5

  6

  7

  8
  9                       UNITED STATES DISTRICT COURT
 10                    SOUTHERN DISTRICT OF CALIFORNIA
 11
       CHARLES MATTHEW ERHART,                        Case No. 15-cv-02287-BAS-NLS
 12                                                   consolidated with
                                   Plaintiff,         15-cv-02353-BAS-NLS
 13
                                                      ORDER RESCHEDULING AND
 14           v.                                      CONVERTING PRETRIAL
 15                                                   CONFERENCE TO ZOOM
       BOFI HOLDING, INC.,                            VIDEO CONFERENCE
 16                              Defendant.
 17

 18           And Consolidated Case

 19

 20         The Court RESCHEDULES the final pretrial conference in this case to
 21   Monday, January 25, 2021, at 3:45 p.m. Further, the Court converts the conference
 22   to a Zoom videoconference hearing. The Court will distribute the Zoom information
 23   by email in advance of the rescheduled hearing.
 24         IT IS SO ORDERED.
 25

 26   DATED: January 13, 2021
 27

 28


                                                –1–                             15cv2287
